PAGE, Justice
(dissenting).
I respectfully dissent. Because the Commissioner of the Department of Management and Budget has not and, indeed, need not, issue the proposed tobacco appropriation bonds in question, any opinion this court renders on their constitutionality will be advisory. As a court, we do not issue advisory opinions. I therefore conclude that the issues before us are not justiciable. I also conclude that the court has it wrong when it concludes that the proposed bonds are not public debt and, therefore, are not subject to Article XI, Section 5, of the Minnesota Constitution.
Justiciability. I dissent from the court’s conclusion that this case is justiciable, at least to the extent of deciding the constitutionality of issuing the proposed bonds. None of the proposed bonds have yet been issued. Moreover, nothing requires the Commissioner to issue the bonds, even with this court’s blessing. As a result, this case calls for us to issue an advisory opinion based on hypothetical facts. Just last year we again observed: “We do not issue advisory opinions, nor do we decide cases merely to establish precedent.” McCaughtry v. City of Red Wing, 808 N.W.2d 331, 337 (Minn.2011) (quoting Jasper v. Comm’r of Pub. Safety, 642 N.W.2d 435, 439 (Minn.2002) (internal quotation marks omitted)). Yet, if this proposed series of bonds is not issued, and it is not at all clear that they will be, precedent is all we will have established. I *304would therefore dismiss the Commissioner’s petition as not justiciable.
Public debt. I also dissent from'the court’s conclusion on the merits, namely, that the issuance of the proposed bonds would not violate Article XI of the Minnesota Constitution.
The court reads Section 4 to make the pledge of the State’s “full faith, credit and taxing powers” a necessary condition for a debt to be “public.” Minn. Const. art. XI, § 4. In other words, in the view of the court, if the State’s full faith, credit, and taxing powers are not pledged, the debt is not “public.” But under Minn.Stat. § 645.44, subd. 15 (2010), we are to read “may” as permissive. I therefore read Section 4 of Article XI to provide that the State “may contract public debts,” for some of which (but not necessarily all of which) the State’s full faith, credit, and taxing powers are pledged. Minn. Const. art. XI, § 4 (emphasis added). Put another way, I do not read Article XI, Section 4, to bar the State from issuing “public debt” for which the State’s full faith, credit, and taxing powers have not been pledged. My reading is confirmed by Section 7 of Article XI, which requires the state auditor to levy taxes sufficient to meet debt service on public debt “[w]hen the full faith and credit of the state has been pledged.” Id. § 7. If public debt was always backed by the State’s full faith and credit, Section 7 would not need the qualifier “[w ]hen the full faith and credit of the state has been pledged.” Id. (emphasis added). ' Thus, the court’s conclusion that the State’s full faith and credit must be pledged in order for a debt to be public is simply wrong.
Therefore, answering the question of whether the State’s full faith and credit will be pledged to the proposed bonds here does not end the inquiry. Rather, the critical question is whether the bonds, if issued, would constitute “public debt.” Because the proposed bonds fall within the plain definition of “public debt” under Article XI, Section 4, the issuance of the bonds for a purpose not enumerated in Article XI, Section 5, would violate the constitution.1
Article XI, Section 4, of the Minnesota Constitution provides:
The state may contract public debts for which its full faith, credit and taxing powers may be pledged at the times and in the manner authorized by law, but *305only for the purposes and subject to the conditions stated in section 5. Public debt includes any obligation payable directly in whole or in part from a tax of state wide application on any class of property, income, transaction or privilege, but does not include any obligation which is payable from revenues other than taxes.
Id. § 4 (emphasis added).
Section 5 of Article XI sets forth the following purposes for which public debt may be contracted.
(a) to acquire and to better public land and buildings and other public improvements of a capital nature and to provide money to be appropriated or loaned to any agency or political subdivision of the state for such purposes if the law authorizing the debt is adopted by the vote of at least three-fifths of the members of each house of the legislature;
(b) to repel invasion or suppress insurrection;
(c) to borrow temporarily as authorized in section 6;
(d) to refund outstanding bonds of the state or any of its agencies whether or not the full faith and credit of the state has been pledged for the payment of the bonds;
(e) to establish and maintain highways subject to the limitations of article XIV;
(f) to promote forestation and prevent and abate forest fires, including the compulsory clearing and improving of wild lands whether public or private;
(g) to construct, improve and operate airports and other air navigation facilities;
(h) to develop the state’s agricultural resources by extending credit on real estate security in the manner and on the terms and conditions prescribed by law;
(i) to improve and rehabilitate railroad rights-of-way and other rail facilities whether public or private, provided that bonds issued and unpaid shall not at any time exceed $200,000,000 par value; and
(j) as otherwise authorized in this constitution.
Id. § 5.
Minnesota Statutes § 16A.99, subd. 8 (Supp.2011), provides: “The amount needed to pay principal and interest on appropriation bonds issued under this section is appropriated each year to the commissioner from the general fund.... ” And where does the money in the general fund come from? As the Official Statement with respect to the proposed bonds admits: “The General Fund is comprised of numerous revenue sources, including tax revenues .... ” (Emphasis added.) There can be no serious question that tax revenues include taxes of “state wide application on any class of property, income, transaction or privilege.” See Minn. Const, art. XI, § 4. In sum, then, principal and interest on the proposed appropriation bonds will necessarily be paid, at least “in part,” from tax revenues. Id. That means that under the plain language of Article XI, Section 4, the proposed bonds are “public debt.” It is undisputed that the uses to which the proceeds of the proposed bonds will be put — “public purposes” amounting to balancing the State’s budget — are not among the purposes for which Article XI, Section 5, authorizes the State to issue public debt. Thus, there can be no dispute that, if issued, the proposed bonds would violate Article XI. Because these bonds, if issued, constitute public debt that do not fit within any exception found in Article XI, Section 5, of the Minnesota Constitution, they would not only violate Article XI of the *306Minnesota Constitution, they would eviscerate the State’s balanced budget requirement.
Finally, I am compelled to address the court’s assertion, made with respect to the Attorney General’s balanced-budget argument, that “[t]he wisdom of issuing Appropriation Refunding Bonds is a public policy matter for the other branches of state government.” Were the court writing on a blank slate, the assertion would no doubt have merit. But the slate before us is not blank. Rather, the issuance of these appropriation bonds implicates provisions of Article XI of the Minnesota Constitution, and that fact alone takes this dispute out of the realms of both policy and politics. See State v. Osterloh, 275 N.W.2d 578, 579-80 (Minn.1978) (stating that “the final interpretive body as to constitutional matters” is the courts). Had the framers of our constitution intended to leave the “wisdom” of incurring public debt solely to the Executive and Legislative Branches, there would be no balanced budget requirement.
But the framers did not leave it to the wisdom of the Executive and Legislative Branches. Rather, the framers limited the ability of those branches to incur public debt and empowered us to enforce those limits. To relegate this dispute to one over mere politics is therefore to denigrate the role of this court. We are called upon, as the court notes, to interpret a provision of the Minnesota Constitution. It is a role we should accept, here and now, not abdicate to future iterations of the other branches of state government.
I therefore respectfully dissent.

. I note that the undisputed facts of the case confirm that the market already views the proposed bonds as public debt that is backed by the full faith and credit of the State. The 2011 tobacco settlement revenue bonds to be refinanced by the proposed appropriation bonds carry an interest rate of 4.79% and a rating of A/A— (by Standard & Poors) and a rating of BBB+ (by Fitch). By comparison, the general obligation bonds issued in September 2011 carry an interest rate of 2.823% and a rating of Aal (by Moody’s), AA+ (by Standard & Poors), and AA+ (by Fitch). In other words, the bond markets view the 2011 tobacco settlement revenue bonds as significantly more risky than the State’s general obligation bonds, even though the tobacco settlement revenue bonds are backed by a stream of settlement payments to be made by the tobacco companies.
In contrast, the Commissioner estimates that the proposed general fund appropriation refunding bonds will be issued at an interest rate of approximately 3.27% and will carry a rating in the A+ to AA range. For bonds with respect to which, according to the Commissioner, the State is obligated to pay not one whit, a lower interest rate and high rating amount to a remarkable showing of faith by the bond market. I suspect that the bond market knows what the court refuses to admit, namely, that the only thing likely to prevent the Legislature from appropriating the funds necessary for debt service on these bonds is the end of the world as we know it. And because the Legislature will appropriate the funds necessary for debt service on these bonds from the State’s general fund, there is no difference between these bonds and debt the court itself considers “public.”